          Case 3:16-md-02741-VC Document 3833 Filed 05/21/19 Page 1 of 6



      Barbara R. Light
 1    Texas Bar No. 24109472
 2    600 Travis, Suite 3400
      Houston, Texas 77002-2926
 3    Telephone: 713-227-8008
      Fax: 713-227-9508
 4    blight@shb.com
 5    Attorney for Defendant,
      MONSANTO COMPANY
 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                               NORTHERN DISTRICT OF CALIFORNIA
 9

10     IN RE: ROUNDUP PRODUCTS                           MDL No. 2741
       LIABILITY LITIGATION
11                                                       Case No. 3:16-md-02741-VC
12

13
       This document relates to:
14

15     Tracy Magee, Cause No. 3:17-cv-05547
       (N.D. Cal.)
16
       John Otts, Cause no. 3:17-cv-02142
17     (N.D. Cal.)

18     Ralph Applegate, Cause No. 3:18-cv-03363
       (N.D. Cal.)
19
       Rosette Boblitz, Cause No. 3:18-cv-00993
20     (N.D. Cal.)

21     Ronald Brook, Cause No. 3:17-cv-06902
       (N.D. Cal.)
22
       Deanna Gelder, Cause No.3:18-cv-00815
23     (N.D. Cal.)

24     William Ginger, Cause No.3:18-cv-04552
       (N.D. Cal.)
25
       Robert Koehn, Cause No. 3:17-cv-05161
26     (N.D. Cal.)

27     Sara Partee, Cause No. 3:17-cv-07365
          Defendant’s Ninth Amended Motion to Dismiss for Failure to Submit PFS, MDL No. 2741
28
     4834-1855-0423 v1
          Case 3:16-md-02741-VC Document 3833 Filed 05/21/19 Page 2 of 6



       (N.D. Cal.)
 1
       Joseph Ruffin, Cause No.3:18-cv-01085
 2     (N.D. Cal.)
 3     Patricia Wiseman, Cause No. 3:18-cv-05495
       (N.D. Cal.)
 4

 5
             MONSANTO’S NINTH AMENDED MOTION TO DISMISS WITH PREJUDICE
 6
                         Defendant (“Monsanto”) files this motion to dismiss with prejudice for failure to
 7
      submit a Plaintiff Fact Sheet (“PFS”). Pretrial Order No. 50 (“PTO 50”) requires each Plaintiff to
 8
      submit a completed PFS, either through the MDL Centrality system or to Brown Greer directly, by
 9
      the deadlines provided in paragraph 4. (Pretrial Order No. 50 at paras. 7, 8). According to PTO 50,
10
      Group 3 plaintiffs were required to submit a PFS by Wednesday, January 23, 2019. Additionally,
11
      PTO 50 states that if a Plaintiff does not submit a completed PFS within the time specified,
12
      Monsanto must give notice to plaintiff’s counsel and Lead Counsel identifying the overdue PFS and
13
      provide plaintiff seven days in which to submit the PFS. If Monsanto has not received a completed
14
      PFS within seven days after serving Plaintiff with the notice, Monsanto may move the Court for an
15
      Order dismissing the Complaint with prejudice.
16
                         The Plaintiffs identified below failed to submit any PFS whatsoever to date.
17
      Monsanto notified each Plaintiff that a PFS had not been submitted, in compliance with paragraphs
18
      7 and 8 of Pretrial Order No. 50. Additionally, the following plaintiffs were included on Monsanto’s
19
      Seventh Amended Motion to Dismiss filed on May 13, 2019, and have not responded to date. (PTO
20
      50 at para. 15).
21

22

23                                                                               Notice of Failure to
         Plaintiff’s Name            Case Number            PFS Due Date
                                                                                    Provide PFS
24

25
            Tracy Magee              3:17-cv-05547        November 28, 2018        January 4, 2019
26

27
          Defendant’s Ninth Amended Motion to Dismiss for Failure to Submit PFS, MDL No. 2741
28
     4834-1855-0423 v1
          Case 3:16-md-02741-VC Document 3833 Filed 05/21/19 Page 3 of 6




 1
                                                                           Notice of Failure to
 2       Plaintiff’s Name         Case Number            PFS Due Date
                                                                              Provide PFS
 3

 4            John Otts           3:17-cv-02142        November 28, 2018     January 4, 2019
 5

 6       Applegate, Ralph      3:18-cv-03363-VC         January 23, 2019    January 29, 2019

 7
          Boblitz, Rosetta     3:18-cv-00993-VC         January 23, 2019    January 29, 2019
 8

 9
           Brook, Ronald       3:17-cv-06902-VC         January 23, 2019    January 29, 2019
10

11       Gelder, Deanna L      3:18-cv-00815-VC         January 23, 2019    January 29, 2019
12

13        Ginger, William      3:18-cv-04552-VC         January 23, 2019    January 29, 2019

14

15         Koehn, Robert       3:17-cv-05161-VC         January 23, 2019    January 29, 2019

16
            Partee, Sara       3:17-cv-07365-VC         January 23, 2019    January 29, 2019
17

18
           Ruffin, Joseph      3:18-cv-01085-VC         January 23, 2019    January 29, 2019
19

20       Wiseman, Patricia     3:18-cv-05495-VC         January 23, 2019    January 29, 2019
21

22
      The Notice of Failure to Submit a PFS is attached as follows:
23

24

25

26

27
          Defendant’s Ninth Amended Motion to Dismiss for Failure to Submit PFS, MDL No. 2741
28
     4834-1855-0423 v1
          Case 3:16-md-02741-VC Document 3833 Filed 05/21/19 Page 4 of 6




 1        Exhibit                                          Description
 2
         Exhibit A       Notice to Plaintiffs’ Counsel and Lead Counsel regarding Tracy Magee and John
 3
                         Otts
 4
         Exhibit B       Notice to Ralph Applegate
 5
         Exhibit C       Notice to Seth Webb – Attorney for Plaintiffs Rosetta Boblitz, Joseph Ruffin, and
 6
                         Patricia Wiseman
 7
         Exhibit D       Notice to James Corrigan – Attorney for Plaintiffs Ronald Brook and Deanna
 8
                         Gelder.
 9
         Exhibit E       1. Notice to Melissa L. Binstock-Ephron – Attorney for Plaintiff William Ginger
10
                         2. Notice to Matt L. Lindsay – Attorney for Plaintiff William Ginger
11
                         3. Notice to Dennis C. Reich – Attorney for Plaintiff William Ginger
12
          Exhibit F      1. Notice to Hunter W. Lundy – Attorney for Plaintiff Robert Koehn
13
                         2. Notice to Jackey W. South – Attorney for Plaintiff Robert Koehn
14
         Exhibit G       Notice to Andrew Scott Williams – Attorney for Plaintiff Sara Partee
15

16       Exhibit H       Notice to Lead Counsel
17

18

19

20

21

22

23

24

25

26

27
          Defendant’s Ninth Amended Motion to Dismiss for Failure to Submit PFS, MDL No. 2741
28
     4834-1855-0423 v1
          Case 3:16-md-02741-VC Document 3833 Filed 05/21/19 Page 5 of 6




 1                       None of the Plaintiffs listed above replied to the Notice of Failure to Submit a PFS

 2    or the Motion to Dismiss, and none of the Plaintiffs submitted PFSs as required by PTO 50.

 3    Therefore, Monsanto respectfully requests that the Court enter an Order dismissing the cases of the

 4    Plaintiffs listed above with prejudice.

 5

 6

 7    Dated: May 21, 2019                                Respectfully submitted,

 8

 9                                                       /s/ Barbara R. Light
                                                          Barbara R. Light
10                                                        Texas Bar No. 24109472
11                                                        600 Travis, Suite 3400
                                                          Houston, Texas 77002-2926
12                                                        Telephone: 713-227-8008
                                                          Fax: 713-227-9508
13                                                        blight@shb.com
14                                                        Attorney for Defendant,
                                                          MONSANTO COMPANY
15

16

17

18

19

20

21

22

23

24

25

26

27
          Defendant’s Ninth Amended Motion to Dismiss for Failure to Submit PFS, MDL No. 2741
28
     4834-1855-0423 v1
          Case 3:16-md-02741-VC Document 3833 Filed 05/21/19 Page 6 of 6




 1                                         CERTIFICATE OF SERVICE

 2           I, Barbara Light, hereby certify that on May 21, 2019, the foregoing document was filed via

 3    the Court’s CM/ECF system, which will automatically serve and send email notification of such

 4    filing to all registered attorneys of record.

 5
                                                      /s/ Barbara R. Light
 6                                                    Barbara R. Light
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
          Defendant’s Ninth Amended Motion to Dismiss for Failure to Submit PFS, MDL No. 2741
28
     4834-1855-0423 v1
